Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 8 and 10-20 renumbered as 1-12 respectively are allowable.

The following is an examiner’s statement of reasons for allowance: with respect to claim 1, the recitation of a movable barrier gateway device comprising a communication interface, an output signal port, a memory having authorized identification code of an authorized mobile transmitter, a processor coupled to the communication interface, the output signal port and the memory that cause the movable barrier gateway device to receive a plurality of signals transmitted autonomously and repeatedly at predetermined time intervals by the mobile transmitter when the vehicle is in proximity to the garage door and determine that an identification code of at least two signals match the authorized identification code stored and in response to determine that an identification code of at least two signals match the authorized identification code stored and sends a signal to the movable barrier controller to open and close the garage door is seen as an unobvious improvement over the art of record.  With respect to claim 15, a system comprising a mobile transmitter installed on a vehicle and coupled to a vehicle power source that is energized only when the vehicle’s ignition system is turned on and the mobile transmitter begins autonomously and repeatedly transmitting signals with reach signal comprising an identification code identifying the mobile transmitter when the ignition system is turned on and a movable barrier gateway device configured to receive the signals transmitter from the mobile transmitter when within a range and determines that the identification code it  receives matches an authorized identification code stored in a memory and sends a second signal to a legacy movable barrier controller to open the garage door when the received signals matches the authorized identification code is seen as an unobvious improvement over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.